



COURT OF APPEAL FOR ONTARIO

CITATION:

Johal v. Funeral
    Services, 2012 ONCA 785

DATE: 20121116

DOCKET: C55358

OConnor A.C.J.O., Simmons and Cronk JJ.A.

BETWEEN

Prabhjot Kaur Johal

Appellant

and

Board of Funeral Services

Respondent

Leo Klug, for the appellant

Julie A. Maciura and Lisa S. Braverman, for the
    respondent

Heard and released orally: November 14, 2012

On appeal from the order of Justices J.R.R. Jennings,
    M.R. Dambrot and A.L. Harvison Young of the Superior Court of Justice, sitting
    on appeal as the Divisional Court, dated December 16, 2011.

ENDORSEMENT

[1]

The appellant, a licensed funeral director, appeals from the decision of
    the Divisional Court upholding the ruling of the Licence Appeal Tribunal that an
    appropriate penalty for the appellants professional misconduct, as found by
    the Tribunal, was revocation of the appellants licence.

[2]

The appellant accepts that the Divisional Court was correct in reviewing
    the issues raised on the appeal before that court on a standard of
    reasonableness.

[3]

Before this court, the appellant argues, first, that on the authority of
Dunsmuir v. New Brunswick
, [2008] 1 S.C.R. 190 and its progeny, the
    Tribunal erred by failing to accord deference to the Discipline Committees
    decision on penalty.  We reject this argument.

[4]

The appellant concedes that under the governing legislative scheme, the
    appeal proceeding before the Tribunal was a
de novo
hearing.  Further,
    by operation of ss. 18(2) and 14(9) of the
Funeral Directors and
    Establishments Act
, R.S.O. 1990, c. F.36, the Tribunal is empowered on an
    appeal from the Discipline Committee to substitute its opinion for that of
    the Committee.  This language, properly read, constitutes a statutory direction
    that appeal proceedings before the Tribunal are
de novo
.  It also
    signals a legislative intention that no deference need be accorded by the
    Tribunal to decisions of the Discipline Committee.

[5]

We therefore agree with the Divisional Court that, under this particular
    statutory regime, the Tribunal was not required to defer to the penalty imposed
    by the Discipline Committee.  This is particularly so where, as here, the
    Tribunal received different evidence from that admitted by the Discipline
    Committee.

[6]

The appellant next argues that there was no evidentiary foundation for
    the Tribunals finding that the appellants conduct carried the risk of danger
    to the public.  We disagree.

[7]

The Tribunal was satisfied on the evidence that the appellant had not
    only falsified reports to her regulator, she had also knowingly, and falsely,
    implicated current and former employees in deceitful professional conduct. 
    Based on this evidence, the Tribunal held, These deceptions and [the
    appellants] persistence in them raise legitimate concerns about [the
    appellants] ability to conduct her business in accordance with the law and
    with integrity and honesty and, further, [T]here are reasonable grounds to
    believe that [the appellant] would deceive her customers if it were
    self-serving for her to do so.

[8]

In our view, these findings are firmly anchored in the evidentiary
    record.  We see no basis for appellate interference with them.  Indeed, we
    agree with them.

[9]

Finally, we are not persuaded that any prejudice accrued to the
    appellant by reason of the fact that the liability and penalty phases of the
    Tribunals hearing were combined.  The appellant was on notice, during the
    course of the hearing, of the possibility of losing her licence and had an
    opportunity to deal with and make submissions on the issue.  In these
    circumstances and having regard to the appellants misconduct, the penalty
    imposed by the Tribunal was reasonable.

[10]

The
    appeal is dismissed.  The respondent is entitled to its costs of the appeal and
    the motion for leave to appeal to this court, as agreed, in the total amount of
    $15,000, inclusive of disbursements and all applicable taxes.

Dennis OConnor A.C.J.O.

Janet Simmons
    J.A.

E.A. Cronk J.A.


